—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 26, 1993 (People v Rodriguez, 192 AB2d 731), affirming a judgment of the Supreme Court, Kings County, rendered October 27, 1987, and an order of the same court dated December 9, 1988.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Santucci, Sullivan and Altman, JJ., concur.